United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                 No. 19-3226
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                            Nicholas Scott Campbell

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                           Submitted: July 30, 2020
                               Filed: August 19, 2020
                                  [Published]
                                ____________

Before BENTON, MELLOY, and KOBES, Circuit Judges.
                                  ____________

PER CURIAM.

       Nicholas Scott Campbell pled guilty to producing child pornography in
violation of 18 U.S.C. § 2251(a) and (e). The district court1 sentenced him to 336
months in prison, to be concurrent with impending state-court sentences. He
appeals, claiming the sentence is substantively unreasonable.
1


       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
       The government notes that this appeal is untimely and should be dismissed.
A “defendant’s notice of appeal must be filed in the district court within fourteen
days after the entry of either the judgment or the order being appealed.” Fed. R.
App. P. 4(b)(1)(A)(i). However: “Upon a finding of excusable neglect or good
cause, the district court may . . . extend the time period to file a notice of appeal
for a period not to exceed 30 days from the expiration of the time otherwise
prescribed by this Rule 4(b).” Fed. R. App. P. 4(b)(4). “Although these time
constraints are not jurisdictional limitations, ‘Rule 4(b)’s timeliness requirements
[are] inflexible and assure relief to a party properly raising them.’” United States
v. Starks, 840 F.3d 960, 960 (8th Cir. 2016), quoting United States v. Watson, 623
F.3d 542, 546 (8th Cir. 2010).

       At the time of sentencing, Campbell had two state charges pending in
Wright County District Court. Campbell asked that the sentence in this case be
concurrent with any sentence imposed “by the Wright County District Court in
criminal case 86-CR-186878 and 86-CR-186879.” He added that the government
and defendant jointly recommended that the sentence run concurrent to the two
Wright County cases. This was part of the plea agreement, which also listed the
two cases by their specific numbers. The district court, pronouncing sentence, did
not refer to the Wright County cases by their specific numbers, saying that the
sentence is concurrent with “any sentences that are imposed by the Wright County
District Court.”

       On September 16, 2019, the court entered judgment, stating that the sentence
is to be served concurrently with “any sentence imposed in Wright County District
Court.” The judgment, like the oral pronouncement, did not mention the two case
numbers. However, if a judgment is imprecise, the entire record may be used to
find the court’s obvious intent. United States v. Tramp, 30 F.3d 1035, 1037 (8th
Cir. 1994), quoting United States v. McAfee, 832 F.2d 944, 946 (5th Cir. 1987) and
United States v. Raftis, 427 F.2d. 1145, 1146 (8th Cir. 1970). The record is clear
that the court was referring only to the two specific Wright County District Court


                                         -2-
cases. This is obvious because these two cases were the only Wright County cases
pending, the only cases pending against Campbell, and the only felony charges in
his record.

       On September 26, 2019, the district court amended the original judgment to
include the specific case numbers, adding “cases 86-CR-18-6878 and 86-CR-18-
6879” after “District Court.” Apparently, the government, defendant, and pre-trial
services officer agreed to add the case numbers to the original judgment. The only
difference between the two judgments is the addition of the case numbers.

      On October 7, 2019, Campbell filed his notice of appeal—21 days after the
September 16 original judgment, but 11 days after the September 26 amended
judgment. The issue is whether the amended judgment triggered a new appeal
period, making the notice of appeal timely; or whether the original judgment
controls, making the notice of appeal untimely.

      “The test is a practical one. The question is whether the lower court, in its
second order, has disturbed or revised legal rights and obligations which, by its
prior judgment, had been plainly and properly settled with finality.” FTC v.
Minneapolis – Honeywell Regulator Co., 344 U.S. 206, 212 (1952). “[T]he mere
fact that a judgment previously entered has been reentered or revised in an
immaterial way does not toll the time within which review must be sought.” Id. at
211.

       In this case, the amended judgment did not disturb or revise legal rights and
obligations, because it did not make a material change. Adding the case numbers
here is like correcting the use of the wrong year in January, a misspelling of the
defendant’s name, or other imprecise details. See United States v. Lewis, 921 F.2d
563, 555 (5th Cir. 1991) (an amendment correcting the wrong year did not re-start
the time to appeal); United States v. Johnson, 146 Fed. Appx. 855, 856 (8th Cir.
2005) (per curiam) (an amendment adding a payment schedule for restitution that
was previously ordered did not re-start the time for appeal); White v. Westrick, 921


                                        -3-
F.2d 784, 784 (8th Cir. 1990) (an amendment correcting the spelling of defendant’s
name did not begin a new period for filing notice of appeal); United States v.
1,431.80 Acres of Land, 466 F.2d 820, 822 (8th Cir. 1972) (per curiam) (an
amendment correcting the trial dates did not re-start the time to appeal).

      The amended judgment here did not trigger a new time to appeal. Because
the notice of appeal was filed more than 14 days after the original judgment, the
appeal here was untimely.

       Under Federal Rule of Appellate Procedure 4(b)(4), the district court may
extend Campbell’s time to file a notice of appeal, “upon a finding of excusable
neglect or good cause.” Because the district court has not made such a finding, this
case is remanded for the limited purpose of determining “whether this is a case of
excusable neglect [or good cause] and, if so, whether [Campbell’s] time for filing a
notice of appeal should be extended for a period not to exceed 30 days from the
expiration of the 14 day period that Rule 4(b)(1)(A)(i) establishes.” Starks, 840
F.3d at 961 (second brackets added). The district court is requested to rule on this
issue by September 15, 2020. If the district court finds excusable neglect or good
cause, and extends the time to file a notice of appeal, the court shall advise this
court, “and this appeal may then proceed without further notice or briefing.” Id.
                        ______________________________




                                        -4-